J-S33013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES BEATTY                             :
                                               :
                       Appellant               :   No. 2987 EDA 2019

            Appeal from the PCRA Order Entered September 19, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003121-2008


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                         FILED SEPTEMBER 3, 2020

        Appellant, Charles Beatty, appeals from the Order dismissing his Petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.

After careful review, we affirm the PCRA court Order and direct the court on

remand to correct an error in the Sentencing Order.

        On May 23, 2008, Appellant pleaded guilty to two firearms charges.1

The court sentenced him to an aggregate term of 6 to 12 months’ incarceration

followed by two years’ reporting probation. Appellant served his minimum

sentence, and the court released him on parole.

        On June 3, 2010, and June 25, 2012, Appellant pleaded guilty to

offenses in separate criminal matters that occurred while he was on parole for
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Carrying a Firearm Without a License and Carrying a Firearm on the Public
Streets of Philadelphia. 18 Pa.C.S. §§ 6106 and 6108, respectively.
J-S33013-20



the 2008 convictions. As a result of the 2010 and 2012 convictions, the lower

court held a Violation of Parole/Probation (“VOP”) Hearing on December 3,

2012. The judge stated on the record: “I’m going to revoke your probation,

and I’m going to sentence you to three to six years and that’s consecutive to

whatever you’re serving.” PCRA Ct. Op., filed 5/5/20, at 5 (unpaginated)

(citing N.T. VOP Hearing, 12/3/12, at 11). However, the signed VOP

Sentencing Order states that the court revoked Appellant’s parole and does

not mention probation.

       Appellant’s VOP Judgment of Sentence became final on January 10,

2013, following the denial of post-sentence Motions. Appellant timely filed the

instant PCRA Petition, and, following the appointment of counsel, an amended

Petition on February 22, 2019, challenging the legality of his sentence.2 The

court dismissed Appellant’s Petition on September 19, 2019, after providing

him with notice under Pa.R.Crim.P. 907. Appellant timely filed a Notice of

Appeal, and both Appellant and the court complied with Pa.R.A.P. 1925.

       Appellant argues that the VOP court’s December 2012 sentence is illegal

because the signed VOP Sentencing Order states that the court revoked his

parole, and, therefore, the court should have sentenced him to the balance of

his back-time for the May 2008 convictions instead of a new term of

incarceration. Appellant’s Br. at 7, 14-16.
____________________________________________


2 The record contains no indication why there was a six-year delay between
Appellant’s timely filing of the PCRA Petition and the court’s appointment of
counsel.


                                           -2-
J-S33013-20



       The PCRA court found Appellant’s claim meritless. PCRA Ct. Op., filed

5/5/20, at 5-6. The court reasoned that the discrepancy between the VOP

Hearing transcript and Sentencing Order was “clearly a typographical error.”

Id. at 5. Instead, the court looked to the VOP Hearing transcript to discern

that the VOP court intended to revoke Appellant’s probation, not his parole.

Id. The PCRA court concluded that the VOP court legally sentenced Appellant

following its probation revocation.3 Id. at 6.

       We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its Order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). To be

eligible for PCRA relief, the petitioner must plead and prove by a

preponderance of the evidence that his sentence of conviction resulted from

one of the issues enumerated in 42 Pa.C.S. § 9543(a)(2). Here, Appellant

invokes Section 9543(a)(2)(vii), arguing that his three- to six-year sentence

exceeded the lawful maximum following parole revocation. Appellant’s Br. at

13.

       Additionally, we recognize that in Pennsylvania, after sentencing, the

trial court retains “the inherent power to correct errors in its records or orders

so they speak ‘the truth,’ and thereby reflect what actually took place in

judicial proceedings[,]” even outside the 30 day period permitted by 42

Pa.C.S. § 5505. Commonwealth v. Borrin, 80 A.3d 1219, 1227 (Pa. 2013)
____________________________________________


3We note that Appellant does not challenge the legality of the three- to six-
year sentence imposed following probation revocation.

                                           -3-
J-S33013-20



(citations omitted). “Correctible errors are those determined to be ‘patent and

obvious mistakes.’” Id. (citation and quotation marks omitted). A sentencing

order is subject to later correction when it contains a correctible error.

Commonwealth v. Thompson, 106 A.3d 742, 766 (Pa. Super. 2014)

(remanding to correct a sentencing Order for defendant to serve convictions

concurrently). See Commonwealth v. Young, 695 A.2d 414, 420 (Pa.

Super. 1997) (correcting an error on the face of the judgment of sentence and

reversing PCRA court’s grant of relief because “the PCRA court should have

[instead] corrected the clerical error”).

      In the present case, after our review of the VOP sentencing transcript

and the written VOP Sentencing Order, we agree with the PCRA court that the

reference to “parole revoked” in the VOP Sentencing Order is a patent and

obvious mistake as the VOP court clearly and unambiguously declared on the

record that it revoked Appellant’s probation. Because the VOP court revoked

Appellant’s probation, Appellant did not and could not carry his burden under

the PCRA to plead and prove that his sentence exceeds the lawful maximum.

Therefore, we agree with the PCRA court that Appellant’s claim is meritless,

and find no error in its Order dismissing Appellant’s Petition. We remand to

the lower court for the limited purpose of correcting the Sentencing Order to

reflect probation revocation.

      Order affirmed. Case remanded. Jurisdiction relinquished.




                                      -4-
J-S33013-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/3/2020




                          -5-